The opinion of the court was delivered by
Redfield, J.
This action is ejectment, and founded on the facts stated in the referee’s report. The plaintiff’s intestate received a deed of the land from John Thompson, Oct. 10, 1845, and personally occupied the land until the year 1848, and then leased it by parol to Anson Bostwick, who occupied it as tenant until he died, in 1865. During the years 1861 and 1862, the referee is unable to find that the said Bostwick did any ostensible act upon the premises. But from 1845 until 1861, the report distinctly states that Stacy, by himself and his tenant Bostwick, was in continuous possession, claiming title, which is a period of more than fifteen years. This continued, adverse possession, claiming the title, of Stacy, for fifteen years and more, vested in him a perfect title as against Haswell and all the world.
II. The secret declaration of Bostwick, privately, in his own family, that he was in possession in his own right, and adverse to Stacy, could not affect Stacy’s title, nor change his relation to Stacy. Being the tenant of Stacy, he continues such until he surrenders his possession to his landlord. And no prescriptive right could begin to accrue to him,’ until he had repudiated Ms tenancy, and given distinct notice of the same to his landlord. This testimony was properly rejected.
*200III. The defendants cannot defeat the plaintiff’s right, acquired by a prior peaceable possession, especially when that possession has ripened into a perfect title, by the attempt to show an outstanding record title in the heirs of Haswell. Perkins, admr. v. Blood, 36 Vt. 273, and cases there cited. The defendants in no way connect themselves with Harwell’s title, but claim title by possession adverse to all the world.
IV. It is claimed that Nelson, by his levy and set-off, divested Stacy of all title, and that the reconveyance by Nelson to Stacy of the title thus acquired, was void, because those under whom defendants claim were in adverse possession at the time of such conveyance. The case finds that Nelson was employed by Stacy to procure a judgment in his favor against Stacy, and set off this land on execution for the benefit of Stacy. It is not obvious how a levy of execution by Nelson, and reconveyance of such title to Stacy, could benefit Stacy, or strengthen his title. It would seem, in form, a proceeding in invitum by a creditor of Stacy to collect a debt, but in fact a mere form and farce ; and as against a creditor of Stacy, it would doubtless be void. Whether it could have any force as between the parties, we have no occasion to determine. It is well settled in this State, that when a trust relation subsists between the parties, a conveyance by either that shall merge the legal and equitable estates, is not within the statute of 1807. That statute was enacted to carry out a principle of the common law which forbid the traffic and speculation in matters of dispute and litigation ; and this cut up by the roots the business of breeding lawsuits. And it has ever been held that the surrender of a trust, or a conveyance that merely merged the equitable and legal estates — what a court of equity would compel— was not within the mischief which that statute was intended to prevent. Mitchell v. Stevens, 1 Aik. 21; Aldis, exr. v. Burdick, 8 Vt. 21; Appleton v. Edson, 8 Vt. 239.
Judgment affirmed.